Order denying stay reversed upon the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. Two actions, instituted by different plaintiffs, seeking to collect the same moneys, were pending against the defendant. Defendant did not admit the liability, and, therefore, it could not deposit the amount demanded in court and interplead the other payments. To the other action all claimants are parties, and in that action all matters in controversy may be determined. This action is stayed pending the determination of the other action.
Kelly, P. J., Rich, Jaycox, Manning and Young, JJ., concur.